Name: 84/400/EEC: Commission Decision of 13 July 1984 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Title II of Council Directive 75/268/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: public finance and budget policy;  agricultural policy;  economic policy;  Europe; NA
 Date Published: 1984-08-09

 Avis juridique important|31984D040084/400/EEC: Commission Decision of 13 July 1984 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Title II of Council Directive 75/268/EEC (Only the French text is authentic) Official Journal L 213 , 09/08/1984 P. 0039 - 0039*****COMMISSION DECISION of 13 July 1984 on the implementation of the reform of agricultural structures in the Grand Duchy of Luxembourg pursuant to Title II of Council Directive 75/268/EEC (Only the French text is authentic) (84/400/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 84/140/EEC (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (3), as last amended by Directive 82/167/EEC (4), and in particular Article 13 thereof, Whereas in 1977 the Luxembourg Government communicated the Ministerial Decree of 20 April 1977 amending, for the second time, the Ministerial Decree of 30 January 1976 granting a compensatory allowance to farmers in respect of 1976; Whereas, pursuant to Article 13 of Directive 75/268/EEC in conjunction with Article 18 (3) of Directive 72/159/EEC, the Commission has to decide whether, having regard to the said Ministerial Decree of 20 April 1977, the provisions applied in the Grand Duchy of Luxembourg in respect of 1976 for the purpose of implementing Title II of Directive 75/268/EEC have continued to satisfy the conditions for financial contribution by the Community to common measures referred to in Article 13 of Directive 75/268/EEC and Article 15 of Directive 72/159/EEC; whereas for 1976, positive decisions, namely Decision 76/698/EEC (5) and 76/948/EEC (6), have thus far been adopted only in respect of the Ministerial Decree of 30 January 1976 and the Ministerial Decree of 20 July 1976 amending it for the first time; Whereas the revised compensatory allowance laid down in the said Ministerial Decree of 20 April 1977 is consistent with the objectives and requirement of Directive 75/268/EEC; Whereas the limits for 1976, as laid down in Article 7 of the version of the Directive which was applicable at the time, may in certain cases have been exceeded as a result of the application of the Ministerial Decree of 20 April 1977; whereas this Decision cannot cover any such cases; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the finding set out in this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Title II of Directive 75/268/EEC which were applied by the Grand Duchy of Luxembourg in respect of 1976 have, in the light of the Ministerial Decree of 20 April 1977, continued to satisfy the conditions for financial contribution by the Community to common measures as referred to in Article 13 of Directive 75/268/EEC and Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 13 July 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 72, 15. 3. 1984, p. 24. (3) OJ No L 128, 19. 5. 1975, p. 1. (4) OJ No L 327, 24. 11. 1982, p. 19. (5) OJ No L 236, 27. 8. 1976, p. 32. (6) OJ No L 364, 31. 12. 1976, p. 37.